
	
		I
		112th CONGRESS
		1st Session
		H. R. 1735
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. McGovern (for
			 himself, Mr. Jones,
			 Ms. Loretta Sanchez of California,
			 Mr. Chaffetz,
			 Mr. Loebsack,
			 Mr. Paul, Mr. Garamendi, Mr.
			 Duncan of Tennessee, Mr. Lewis of
			 Georgia, Mr. Johnson of
			 Illinois, Mr. Cicilline,
			 Mr. Amash,
			 Ms. Slaughter,
			 Mr. Bartlett,
			 Mr. Welch, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the President to transmit to Congress a plan
		  with timeframe and completion date and reports with status updates on the
		  transition of United States military and security operations in Afghanistan to
		  the Government of Afghanistan.
	
	
		1.Short titleThis Act may be cited as the
			 Afghanistan Exit and Accountability
			 Act.
		2.FindingsCongress finds the following:
			(1)On November 29,
			 2009, in the Final Orders for Afghanistan/Pakistan Strategy, President Barack
			 Obama wrote that sending significant additional United States troops in early
			 2010 would set the conditions for an accelerated transition to Afghan
			 authorities beginning in July 2011.
			(2)Operation Enduring
			 Freedom in Afghanistan is America’s longest conflict, with October 7, 2011,
			 marking the 10-year anniversary of the start of United States military
			 operations in Afghanistan.
			(3)Military
			 operations in Afghanistan have cost United States taxpayers $336,000,000,000 in
			 deficit spending from October 2001 through fiscal year 2010, with an additional
			 $100,000,000,000 appropriated in deficit spending for fiscal year 2011.
			(4)As of March 15,
			 2011, over 1,500 members of the United States Armed Forces have lost their
			 lives in support of Operation Enduring Freedom in Afghanistan and over 10,000
			 have been wounded.
			(5)In November 2010,
			 the Department of Defense reported that suicide rates are soaring among
			 veterans, and the backlog at the Department of Veterans Affairs had reached
			 more than 700,000 disability cases, including cases involving post traumatic
			 stress disorder.
			(6)The combined costs
			 of the wars in Iraq and Afghanistan are currently estimated to account for 23
			 percent of the United States deficit for the period 2003 to 2010.
			(7)Nobel
			 Prize-winning economist and Columbia University Professor Joseph Stiglitz
			 estimates that the costs of the wars in Iraq and Afghanistan, including
			 interest payments on the money borrowed for these wars and care for wounded
			 soldiers and veterans, are likely to total $4,000,000,000,000 to
			 $6,000,000,000,000.
			(8)On December 1,
			 2009, at a speech at the United States Military Academy at West Point,
			 President Barack Obama stated that the United States would begin withdrawing
			 United States Armed Forces from Afghanistan in July 2011.
			3.Plan with
			 timeframe and completion date and reports with status updates on transition of
			 United States military and security operations in Afghanistan to the Government
			 of Afghanistan
			(a)Plan with
			 timeframe and completion date requiredNot later than 60 days
			 after the date of the enactment of this Act, the President shall transmit to
			 Congress a plan with a timeframe and completion date for the accelerated
			 transition of United States military and security operations (including
			 operations involving military and security-related contractors) in Afghanistan
			 to the Government of Afghanistan.
			(b)Report with
			 status updates requiredNot later than 90 days after the date of
			 transmission of the plan required by subsection (a), and every 90 days
			 thereafter, the President shall transmit to Congress a report setting forth the
			 current status of such plan, including the following information:
				(1)Progress on
			 completing the redeployment of United States Armed Forces from Afghanistan and
			 the accelerated transition of military and security operations to the
			 Government of Afghanistan.
				(2)The total number
			 of United States Armed Forces deployed in Afghanistan over the reporting
			 period, including military and security-related contractors, logistical
			 support, and maintenance for bases and facilities utilized by the Armed
			 Forces.
				(3)The total number
			 of United States Armed Forces permanently withdrawn and redeployed from
			 Afghanistan during the reporting period, including Guard and Reserves, that
			 will not be replenished or replaced by new deployments or by military and
			 security-related contractors.
				(4)The total
			 financial costs of maintaining United States Armed Forces in Afghanistan over
			 the reporting period, including military and security-related
			 contractors.
				(5)The number of
			 members of the United States Armed Forces killed or wounded in Afghanistan
			 during each reporting period.
				(6)The number of
			 United States military personnel (active duty, Guard, Reserves, and veterans)
			 who were or had been deployed to Afghanistan that committed suicide during the
			 reporting period.
				(7)The cost of
			 providing care and benefits to Operation Enduring Freedom (OEF) veterans and
			 members of the United States Armed Forces deployed in Afghanistan during each
			 reporting period.
				(8)The estimated
			 amount of increased deficit and increased public debt attributed to continuing
			 military operations in Afghanistan accrued during the reporting period and
			 projected through 2020, including interest payments on money borrowed for OEF
			 and the care and benefits for wounded soldiers and veterans.
				(9)Information on
			 variables that could advance the timetable and increase the rate of
			 redeployment of United States Armed Forces from Afghanistan.
				(c)Savings from
			 accelerated redeploymentEach report required under subsection
			 (b) shall include the estimated savings, immediate and over 5-year, 10-year,
			 and 20-year time periods, were United States military and security operations
			 to be concluded and United States Armed Forces redeployed from Afghanistan
			 within 180 days of the date of each report.
			
